Citation Nr: 1403488	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  10-19 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints. 

2.  Entitlement to service connection for a right leg disorder. 

3.  Entitlement to service connection for bilateral pes planus. 

4.  Entitlement to service connection for left ear hearing loss. 

5.  Entitlement to service connection for chronic bronchitis. 

6.  Entitlement to service connection for sleep apnea. 

7.  Entitlement to service connection for a low back disorder to include degenerative disc and joint disease of the lumbar spine. 

8.  Entitlement to an initial disability rating greater than 10 percent for right knee strain. 

9.  Entitlement to an initial disability rating greater than 10 percent for left knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active military service from November 1979 to May 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Specifically, in the January 2009 rating decision the RO, in part, denied the petition to reopen a claim for service connection for bilateral pes planus and shin splints, denied service connection for degenerative joint and disc diseases of the lumbar spine, left ear hearing loss, and a right leg disorder, and granted service connection for left and right knee strains, assigning a noncompensable disability rating for the left knee from May 14, 2008 and a noncompensable disability rating for the right knee from February 14, 2008.  In the July 2011 rating decision the RO, in part, denied service connection for chronic bronchitis and sleep apnea.    

During the pendency of the appeal, an October 2010 rating decision found clear and unmistakable error in the January 2009 rating decision and granted the Veteran separate 10 percent disability ratings for the right knee strain and left knee strain.  Inasmuch as ratings higher than10 percent are available, and inasmuch as a claimant is presumed to be maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993). 

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in February 2012.  A transcript of this proceeding has been associated with the claims file. 

In January 2013, the Board granted the Veteran's petition to reopen his claim of entitlement to service connection for bilateral pes planus and shin splints, and remanded the now reopened claims along with the remaining claims on appeal for further development via the Appeals Management Center (AMC) in Washington, DC, to include additional development of the evidence.  As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  
 
The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated through May 2013 which were considered by the RO in a May 2013 supplemental statement of the case.  Also in the Virtual VA file is a November 2013 Informal Hearing Presentation.  The remaining documents in the paperless file are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  At no time during the appeal period does the evidence show a current clinical diagnosis of bilateral shin splints.

2.  A right leg disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  The competent evidence shows that the Veteran's bilateral pes planus existed prior to service and did not increase in severity during service. 

4.  The Veteran does not have a current left ear hearing loss disability for VA compensation purposes.  

5.  Chronic bronchitis is not shown to be causally or etiologically related to any disease, injury, or incident in service.

6.  Sleep apnea is not shown to be causally or etiologically related to any disease, injury, or incident in service.

7.  A low back disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

8.  The Veteran's right knee strain has been manifested by subjective complaints of pain and objective findings of loss of motion from 0 to 85 degrees.  There is no evidence of instability, ankylosis of the knee, or dislocated semilunar cartilage with frequent episodes of "locking," and effusion into the joint.

9.  The Veteran's left knee strain has been manifested by subjective complaints of pain and objective findings of loss of motion from 0 to 85 degrees.  There is no evidence of instability, ankylosis of the knee, or dislocated semilunar cartilage with frequent episodes of "locking," and effusion into the joint.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral shin splints are not met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a right leg disorder are not met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for bilateral pes planus are not met.  38 U.S.C.A. §§ 1101, 1131, 1132, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

5.  The criteria for service connection for chronic bronchitis are not met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

6.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

7.  The criteria for service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1101, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

8.  The criteria for an initial disability rating greater than 10 percent for right knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5260-5014 (2013).

9.  The criteria for an initial disability rating greater than 10 percent for left knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5260-5014 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that bilateral shin splints, bilateral pes planus, left ear hearing loss, a right leg disorder, chronic bronchitis, and sleep apnea are related to his service with the United States Navy from November 1979 to May 1988.  He also contends that his service-connected bilateral knee strains are more disabling than currently evaluated.  

Service Connection Issues

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Certain chronic diseases to include sensorineural hearing loss and arthritis, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (10 percent and one year, respectively, for a psychosis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, sensorineural hearing loss and arthritis are among the diseases listed in section 3.309(a).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1372.

1. Shin splints/right leg disorder 

The Veteran's service treatment records (STRs) contain notations regarding shin splints as early as July 1982.  STRs also contain a notation regarding right leg pain for approximately two weeks with no history of associated trauma in November 1980.  Furthermore,  X-rays of the tibia/fibula were performed in April 1988 which were negative for current stress fractures but indicated possible healing stress fractures.  The Veteran's May 1988 separation examination shows normal lower extremities.  Significantly, the Veteran's STRs also show several sport-related injuries to the bilateral knees but the Veteran is already service-connected for bilateral knee strains.    

The Veteran submitted an original claim for service connection for shin splints in August 1990.  He was afforded a VA examination in October 1990.  At that time the Veteran reported developing pain in his legs after running in 1981.  X-rays were taken at that time and were negative and the Veteran was diagnosed with shin splints.  The Veteran reported occasional pain in both lower legs, especially on prolonged standing.  He did not have pain on resting and did not take any medications.  Examination of both lower legs showed no pain on palpation over anterior tibial bone surfaces.  There was no atrophy present and no calf tenderness.  The impression was shin splints, both lower legs, by history.  

By way of an August 1990 rating decision, the RO denied the Veteran's claim of service connection for bilateral shin splints, in part because though there was documentation of shin splints in the Veteran's STRs there was no evidence of current shin splints.  The Veteran did not perfect an appeal of this decision and the August 1990 rating decision became final. 

The Veteran submitted another claim for service connection for shin splints in October 1997 and, in an April 1998 rating decision, the RO denied the Veteran's petition to reopen his claim for entitlement to service connection for bilateral shin splints; the RO continued the denial to reopen the Veteran's petition for the bilateral shin splints in the May 1998 rating decision.  The Veteran did not appeal the April 1998 and May 1998 rating decisions and they became final. 

In February 2008 the Veteran submitted a petition to reopen his previously denied claim of entitlement to service connection for bilateral shin splints.  As above, the Board reopened the claim in January 2013 and remanded this issue in order to determine if the Veteran has a current diagnosis of shin splints and, if so, whether it is at least likely as not related to his military service, including the notations in his STRs.

Pursuant to the January 2013 Board remand, the Veteran was afforded a VA leg examination in March 2013.  Upon review of the claims file and examination of the Veteran, the examiner wrote that the documentation in the claims file, including any lay statements and/or testimonials, were reviewed and considered.  The objective evidence in the Veteran's STRs clearly showed that the Veteran had shin splints during his active duty military service.  The preponderance of the objective evidence indicated that this condition resolved over time.  Specifically:  1) the Veteran's overall physical activity had decreased markedly over the past few years, due to his multiple medical conditions.  Since he did very little walking and basically no jogging/sports, etc.  It would be very unlikely for typical shin splint symptoms to persist that long.  2) Over the years, as the Veteran's weight increased markedly and his physical activity decreased greatly, his typical shin splint symptoms (anterior tibial pain) had gradually evolved into "swelling."  The examiner wrote that the swelling in the Veteran's lower legs was described in his February 2012 testimony as "some water in them."  See February 2012 Travel Board Hearing Transcript, pages 33-34.  The current physical examination suggested that the Veteran's description of his tibial regions as having some "water in them" was actually correct, as the presence of some trace edema was noted on examination.  This was consistent with very mild venous insufficiency of his distal lower extremities.  The Veteran had multiple major risk factors for venous insufficiency including obesity, sedentary lifestyle, and smoking.  The available objective evidence did not confirm a current diagnosis of an active shin splint condition but did support the presence of mild venous insufficiency of both lower extremities, which accounted for the "swelling" described by the Veteran.  Persuasive medical evidence of a linkage between his mild venous insufficiency and his military service and/or any of his service-connected disabilities was not found.    

The Board finds that service connection for shin splints is not warranted.  While the Veteran contends that he suffers from shin splints that have continued since service and his STRs show treatment for shin splints during service, there is no indication in the claims file that the Veteran currently suffers from shin splints.  As above, the March 2013 VA examiner indicated that a current diagnosis of an active shin splint condition could not be made and that the Veteran, instead, had a mild venous insufficiency of both lower extremities which was, most likely due to the Veteran's obesity, sedentary lifestyle, and smoking.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As the evidence fails to demonstrate bilateral shin splints during the appeal period, the Board finds that, as there is no current disability, service connection is not warranted.

The Board also finds that service connection for a right leg disorder is not warranted.  While the Veteran contends that he suffers from a right leg disorder that has continued since service and his STRs show treatment for right leg problems during service, there is no evidence that any current right leg disorder is related to military service.  As above, the March 2013 VA examiner indicated that the Veteran had mild venous insufficiency of both lower extremities which was, most likely due to the Veteran's obesity, sedentary lifestyle, and smoking.  Significantly the March 2013 VA  examination report indicates that the examiner's opinion was based on the Veteran's documented in-service and post-separation diagnoses, acceptance of the Veteran's account of in-and post-service occurrences/symptomatology and all medical evidence of record, to include current examination findings.  What is more, the opinion provided clear medical reasoning and logic and the findings are generally consistent with other pieces of medical evidence of record.  These factors taken together make the March 2013 VA leg examination report and nexus opinion highly probative evidence weighing against the Veteran's claim.  See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). The Veteran has not provided any competent medical evidence to rebut the opinions against his claims or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board recognizes the Veteran's assertions that he has shin splints and/or a right leg disorder related to his military service.  However, as a layperson, the Veteran is not competent to opine on medical matters such as a diagnosis or etiology of any medical diagnosis.  The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on this matter.  In this regard, the diagnosis of shin splints and/or a right leg disorder requires specialized testing and interpretation of such results.  Accordingly, the Veteran's lay statements are not competent to render a diagnosis of such a disorder.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, the Board finds that the probative evidence of record is against the Veteran's claim for service connection for shin splints and a right leg disorder and such claims must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for shin splints and a right leg disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

2. 
Pes planus

Upon pre-induction examination in October 1979, the Veteran reportedly had normal "feet," however a diagnosis of "Pes Planus, Mod (moderate) Asymptomatic NCD (not considered disabling)" was documented.  In an October 1979 Report of Medical History the Veteran denied "foot trouble."  

STRs show occasional complaints regarding the Veteran's feet.  Specifically, a November 1979 treatment record shows complaints of moderate pes planus.  A July 1982 treatment record shows complaints of foot pain with a notation of "pes planus."  Also, in a September 1983 Report of Medical History the Veteran reported "yes" to "foot trouble."  Upon separation examination in May 1988 the Veteran again was noted to have normal "feet."  There is no notation of pes planus on separation.    

For purposes of service connection pursuant to § 1110 and § 1131, every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § § 1111 and 1132.  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. §§ 3.304, 3.306.

The burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306. 

The Veteran submitted an original claim for service connection for pes planus in August 1990.  He was afforded a VA examination in October 1990.  At that time the Veteran reported a prior diagnosis of pes planus made many years ago.  He indicated that he wore orthotic appliances and had occasional pain in both plantar areas of both feet which was recurrent.  Examination of both feet showed pes planus, bilaterally, which was moderate.  There was no pain on palpating plantar areas of both feet.  The impression was pes planus.  

By way of an August 1990 rating decision the RO denied the Veteran's claim for service connection for bilateral pes planus because it was not shown that it originated in trauma or was acquired during service.  The Veteran did not perfect an appeal of this decision and the August 1990 rating decision became final. 

In an April 1998 rating decision the RO denied the Veteran's petition to reopen his claim for entitlement to service connection for bilateral pes planus.  The Veteran did not appeal the April 1998 rating decision and it became final. 

In February 2008 the Veteran submitted a petition to reopen his previously denied claim of entitlement to service connection for bilateral pes planus.  As above, the Board reopened the claim in January 2013 and remanded this issue so that the Veteran could be afforded a VA examination to determine the nature and etiology of the Veteran's pes planus, to include whether the Veteran's pes planus was aggravated (permanently worsened) beyond its natural progression by his military service.
  
Pursuant to the January 2013 Board remand, the Veteran was afforded a VA examination regarding his claimed pes planus in March 2013.  Upon review of the claims file to include any relevant lay testimonials/statements, and examination of the Veteran, the examiner wrote that the Veteran's STRs showed that he had moderate pes planus prior to entering service.  Therefore, his pes planus could not have been caused by his active service.  The examiner also wrote that the Veteran's STRs did not document a permanent worsening beyond natural progression of his flatfoot condition during his active duty service.  Any worsening that had occurred since he left active service was much more likely due to aging, natural progression, and his marked weight gain (recent weight of 331 pounds was noted).  

The October 1979 pre-induction examination documented a pre-service diagnosis of "Pes Planus, Mod (moderate) Asymptomatic NCD (not considered disabling)."   As such, the Board finds that the Veteran's pes planus preexisted military service.  A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The Board further finds that the Veteran's pes planus was not aggravated by military service.  The Board acknowledges that the STRs reflect histories of and treatment for symptoms suggestive of pes planus during service.  However, the fact that the Veteran exhibited symptoms in service, in and of itself, is not sufficient to show that the underlying condition, as contrasted to the symptoms, worsened.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a); Hunt v. Derwinski, 1 Vet. App. 292 (1991).   In this case, the evidence does not suggest an increase in the Veteran's pes planus during military service.  

The Board acknowledges that the Veteran has alleged that his pes planus was aggravated during military service.  Where lay statements are "vague" or "inconsistent with the evidence as a whole," they may be discounted by VA.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010).  In the present case, the Veteran's statements of aggravation of his pes planus during military service are vague, in that he has reported an increase in his pes planus during military service but has not cited to any specific incidents or otherwise provided an explanation as to specifically how his asthma permanently worsened during and after service.  His statements are also inconsistent with the evidence as a whole as the Veteran currently has moderate pes planus just as he had prior to service.  Accordingly, the lay statements concerning the aggravation of the Veteran's pes planus during military service do not constitute competent or credible medical evidence and as such they are not probative.  In contrast, the March 2013 VA feet examiner's opinion that the Veteran's pre-existing pes planus was not aggravated by his military service is competent and highly probative; significantly, the examiner opined that any worsening that had occurred since he left active service was much more likely due to aging, natural progression, and his marked weight gain (recent weight of 331 pounds was noted).

As such, there is no basis for service connection for pes planus on an aggravation basis as there is no indication of an increase in disability during the Veteran's military service. 

3. Left ear hearing loss

The Veteran's STRs contain numerous consultations regarding hearing loss and ear complaints beginning in November 1986.  STRs include an audiological examination conducted during the Veteran's pre-enlistment examination in October 1979 which showed that the Veteran had normal "ears" and reported the Veteran's hearing acuity as follows:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
8000 Hz
Right Ear
10
10
10
5
10
10

Left Ear
5
10
20
10
10
20


Also, in an October 1979 report of medical history the Veteran reported "no" to "ear, nose, or throat trouble" and "hearing loss."

An audiometric evaluation in April 1983 showed the following:   

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
8000 Hz
Right Ear
15
15
10
10
5
10
15
Left Ear
15
15
15
25
20
30
15

An audiometric evaluation in September 1983 showed the following:   

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
8000 Hz
Right Ear
15
15
10
15
10
10
5
Left Ear
15
15
20
15
20
30
10

Also, in a September 1983 report of medical history the Veteran reported "no" to "ear, nose, or throat trouble" and "hearing loss."

An audiometric evaluation in April 1984 showed the following:   

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
8000 Hz
Right Ear
10
15
20
15
10
20

Left Ear
10
10
20
20
15
25


In November 1986 the Veteran sought an audiological evaluation for complaints of hearing loss.  He reported a history of noise exposure but denied tinnitus, dizziness, ear surgery, and ear infections.  He reported that his older sister had been deaf since birth.  Audiological evaluations revealed the following:  


November 5, 1986

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
8000 Hz
Right Ear
5
5
15
15
15
15

Left Ear
15
5
20
15
15
30


November 7, 1986
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
8000 Hz
Right Ear
10
10
10
15
5
15

Left Ear
10
10
20
15
5
30


November 19, 1986
Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
8000 Hz
Right Ear
15
10
15
15
15
15
10
Left Ear
20
15
20
15
20
35
10

The impression was normal hearing in the right ear and normal hearing in the left ear, except for a mild loss at 6000 Hz.  Annual audiograms were recommended along with "continued use of hearing protection in noise hazardous areas."  

The Veteran's May 1988 separation examination which showed that the Veteran had normal "ears" and reported the Veteran's hearing acuity as follows:.

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
6000 Hz
8000 Hz
Right Ear
10
10
20
15
15
20

Left Ear
25
25
40
30
25
40


The Veteran submitted a claim for service connection for "hearing loss in the left ear" in May 2008.  He was afforded a VA audiological examination in November 2008 which showed the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
5
20
15
20
Left Ear
15
10
20
20
20

Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
15
Left Ear
17.5

Speech Recognition
Right Ear
100%
Left Ear
100%

By rating decision dated in January 2009 the RO denied service connection for left ear hearing loss, finding that the Veteran did not have left ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.  

In the January 2013 remand, the Board noted the discrepancy between the May 1988 separation examination and November 2008 VA examination and found that the Veteran should be scheduled for a new VA audiology examination to determine if he currently has left ear hearing loss under 38 C.F.R. § 3.385. 

Pursuant to the January 2013 Board remand, the Veteran was afforded a VA audiological examination in March 2013.  Significantly, audiometric results at the time were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
25
15
20
25
15
Left Ear
20
10
25
25
30

Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
19
Left Ear
22

Speech Recognition
Right Ear
96%
Left Ear
100%

The March 2013 VA examiner indicated that the Veteran's hearing was normal for VA standards.  

A claimant may establish direct service connection for a hearing disability which initially manifests itself several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley v. Brown, 5 Vet. App. 155, 164 (1993).

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385, which provide: "For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

This regulation defines hearing loss disability for VA compensation purposes.  The threshold for normal hearing is from zero to 20 dB, and higher threshold levels indicate some degree of hearing loss.  See Hensley, 5 Vet. App. at 157.

The Board notes that both the November 2008 and March 2013 VA audiological evaluation reports show that the Veteran does not have hearing loss for VA purposes in either ear.  See 38 C.F.R. § 3.385.  

The Board finds that service connection for left ear hearing loss is against the claim.  Significantly, there is no evidence of a diagnosis of left ear hearing loss for VA compensation purposes within one year of service or during the appeal period.  While the Veteran obviously had some difficulty with hearing in the left ear during military service, a review of the audiological findings at the examination shows that the Veteran does not have left ear hearing loss as defined by VA regulation 38 C.F.R. § 3.385.  As was stated earlier, current disability is required in order to establish service connection.  In some cases, a Veteran is competent to diagnose a disorder.  See Jandreau v. 492 F. 3d at 1372; Davidson, 581 F.3d at 1313.  However, the Veteran's perception of left ear hearing loss is outweighed by the objective audiometric testing which does not show the existence of a current left ear hearing loss per VA standards.  Overall, the VA audiometric findings of no left ear hearing loss disability greatly outweigh the Veteran's personal beliefs.   As such, his service connection claim for left ear hearing loss must be denied due to lack of a current disability for any time during the appeal period.  38 U.S.C.A. § 5107(b).

4.  Chronic bronchitis/sleep apnea

The Veteran's STRs show occasional upper respiratory infections (URIs) but are negative for any indications of chronic bronchitis.  Significantly, the Veteran's May 1988 separation examination shows normal "lungs and chest."  STRs are also negative for any sleep problems or indications of sleep apnea.  

The Veteran submitted a claim for service connection for chronic bronchitis and sleep apnea in January 2011.  In connection with this claim the RO obtained VA treatment records which show that the Veteran was treated for bronchitis in April 2010 and was diagnosed with sleep apnea as early as November 2010.  The Veteran was afforded a VA respiratory examination in March 2013.  The examiner wrote that the claims file, relevant medical records/test results, and any relevant lay statements/testimonials were considered.  The examiner wrote that the objective evidence provided for review failed to confirm with at least 50 percent probability that either the Veteran's sleep apnea or his chronic bronchitis are related to his active military service.  Specifically, "1) the Veteran's STRs, including his May 1988 discharge examination, do not confirm a chronic respiratory condition (sleep apnea or chronic bronchitis) during his active duty.  Any respiratory conditions/illnesses documented in his STRs describe conditions such as acute URIs which were minor and transitory in nature.  2) The claims file contains multiple medical examinations and reports done in the 10 year period after he left active duty.  These medical records document progressive weight gain, with a medical summary report from 1998 listing the Veteran's weight as 264 pounds.  His weight continued to climb to 317 pounds at his VA examination dated in 2008.  The medical literature indicates obesity is a major risk factor for sleep apnea.  Also noted is a report that smokers are nearly three times more likely to have obstructive sleep apnea than individuals who have never smoked (references available upon request).  3) His sleep apnea was diagnosed many years after he left active duty, in the clinical context of proven risk factors such as major weight gain and smoking.  The objective evidence does not confirm a linkage of his sleep apnea to his active duty but indicates his sleep apnea is due to factors unrelated to his active duty service.  4) With regard to his chronic bronchitis, the medical literature is quite clear: the major risk factor is smoking.  A VA medical report dated 1997 reported that the Veteran denied "shortness of breath" or "wheezing or cough."  Various medical records from the 10 year interval after he left active service were reviewed; his smoking was documented but documentation of chronic bronchitis could not be found.  The available documentation indicated that the Veteran was diagnosed with chronic bronchitis years after he left active duty, and that it developed as a consequence of smoking."    

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that his current chronic bronchitis and/or sleep apnea were incurred as a result of any established event, injury, or disease during active service.  First, while the STRs show occasional URIs, they are negative for any indications of chronic bronchitis or sleep apnea.  Moreover, the May 1988 separation examination shows normal "lungs and chest."  Moreover, the March 2013 VA respiratory examiner opined that the Veteran's chronic bronchitis and sleep apnea were not related to his military service.  Specifically, the examiner indicated that the Veteran's chronic bronchitis was most likely due to his long history of smoking and that his sleep apnea was most likely due to his obesity.  As the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to their opinions.  See Nieves-Rodriguez v, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 124.  

While the Veteran contends that his chronic bronchitis and sleep apnea are related to military service, the Board accords his statements regarding the etiology of his disorders little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation of such disorders involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert, 21 Vet. App. at 456.  

Therefore, based on the foregoing, the Board finds that service connection for chronic bronchitis and sleep apnea is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for chronic bronchitis and sleep apnea.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

5. Low back disorder to include degenerative disc and joint disease of the lumbar spine

The Veteran's STRs show two incidents of low back pain.  In November 1980 the Veteran complained of low back pain after heavy lifting.  The impression was lumbar strain.  In October 1985 the Veteran again complained of low back pain after lifting a 60 pound box.  The impression was lumbar and left trapezius strain.  The Veteran's May 1988 separation examination shows a normal spine.  

The Veteran filed a claim for service connection for a low back disorder in May 2008.  In connection with his claim, the RO obtained VA treatment records showing that the Veteran was involved in a motor vehicle accident in August 2000 and injured his back.  He was afforded a VA spine examination in October 2008 and was diagnosed with lumbar strain.  During this examination the Veteran denied any post-service injuries to his back.  The VA examiner initially stated that he could not relate any other findings or problems with regard to the lower back present currently without resorting to mere speculation based on the available information.  However, the examiner subsequently wrote that the Veteran's lumbar strain was at least as likely as not caused by or related to the Veteran's low back complaints in service.  

In the January 2013 remand, the Board found that, given the incorrect history provided to the October 2008 by the Veteran to the examiner regarding the August 2000 post-service injury to his back, the Veteran should be afforded a new VA examination to determine the current nature and etiology of his claimed low back disorder.

Pursuant to the January 2013, Board remand, the Veteran was afforded a VA spine examination in March 2013.  Upon review of the claims file and examination of the Veteran, the examiner diagnosed degenerative disc diseases, degenerative joint diseases, and spondylolisthesis of L4-L5.  The examiner opined that the claimed back disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner wrote that the objective evidence provided for review (including any lay statements, testimonials, etc.) failed to meet the required 50 percent probability threshold for linking of his current lumbar conditions to his active duty service.  Specifically, "1) his STRs reveal what clinically appears to be minor, acute and transitory back symptoms during his active duty.  His STRs do not document any serious traumatic back injury during active duty.  His STRs include military physical done in 1983 and again at separation.  Neither of these military physical examinations document a back condition.  Furthermore, in a September 1983 Report of Medical History the Veteran specifically denied "recurrent back pain."  2) The claims file was reviewed but documentation of a chronic back condition in the years immediately following his military discharge in 1988 could not be found.  The claims file contains multiple medical evaluations done between 1990 and 1998.  These documents were reviewed but they do not provide much support for the presence of a chronic back condition during that time period.  For example, a VA discharge summary from 1990 does not mention a back condition.  A VA general examination in October does not document any back conditions.  A lengthy and very detailed history and physical report from October 1997 does not list a diagnosis of a chronic back disorder, and the physical examination of the back done at that time documented forward flexion of 90 degrees.  Another medical summary dated in April 1998 listed a wart on the Veteran's finger as a discharge diagnosis but does not document a chronic back condition.  Thus, although multiple separate medical evaluations were documented in the 10 year period after he left active duty, objective documentation of a chronic back condition during that period was lacking. 3) Regarding the Veteran's motor vehicle accident (approximately 2000), during the March 2013 VA examination, the Veteran reported that he did not sustain any back injuries in this accident.  However, a November 2001 VA medical progress report notes "motor vehicle accident August 2000, with back injury" and reported that the Veteran was using a TENS unit and salicylate for pain and was having significant improvement with his back pain with the therapy.  The doctor's report in the November 2001 note would appear to describe back symptoms requiring treatment for a number of months after the 2000 motor vehicle accident.  No further analysis could be made without speculation.  4) The Veteran reported another low back injury in the course of his civilian employment in 2009, 5) Given the lack of any documented back diagnosis/condition at the time of his military discharge in 1988, the lack of documented back problems in the 10 year period after he left active duty, and two separate post-military events with potential for causing back injury, the examiner opined that the preponderance of the objective evidence submitted for review indicates that none of his current back conditions were caused by or incurred during his active duty service." 

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in May 1988.  In addition, while the Veteran has alleged experiencing back pain in the first year after service, he has not reported that arthritis was present at such time.  

In this regard, the absolute earliest that the VA examiners and the Veteran himself place the onset of arthritis is in August 2000, which is 12 years after his service discharge.  Furthermore, while the Veteran contends that he has been suffering from back problems since military service, as above, the medical records dated the 10 years after military service are negative for back problems.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, supra.  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.  Therefore, in light of these inconsistent statements, the Board finds the Veteran's statements regarding a continuity of symptomatology to not be credible.  Therefore, presumptive service connection is not warranted for arthritis of the back, to include on the basis of continuity of symptomatology.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

The claim must also be denied on a direct basis.  First, while service treatment records show complaints of back pain following heavy lifting in November 1980 and October 1985, the Veteran's May 1988 separation examination shows a normal spine.   Moreover, the March 2013 VA spine examiner opined that the Veteran's current back problems was not related to the Veteran's military service and were instead most likely related to the post-service back injuries in 2000 and 2009.  As the examiner offered a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two, the Board accords great probative weight to his opinion.  See Nieves-Rodriguez, 22 Vet. App. at 295; Stefl, 21 Vet. App. at 124.  

While the Veteran contends that his back disorder is related to military service, the Board accords his statements regarding the etiology of his disorder little probative value as he is not competent to opine on such complex medical questions.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation of such disorders of the back involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Jandreau, supra; see also Woehlaert, 21 Vet. App. at 456 (2007).

Therefore, based on the foregoing, the Board finds that service connection for a back disorder is not warranted on a presumptive or direct basis.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a back disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Increased Rating Issues

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson, 12 Vet. App. at 119.  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The RO has rated the Veteran's right and left knee strains under 38 C.F.R. § 4.71a, DCs 5260-5014.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  DC 5260 pertains to limitation of flexion of the knee and DC 5014 pertains to osteomalacia and indicates that such disabilities are to be rated on limitation of motion of the affected parts, as with degenerative arthritis. 

Traumatic arthritis established by x-ray findings is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative arthritis established by x-ray findings will be evaluated on the basis of limitation of motion of the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

The average normal range of motion of the knee is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  DC 5260 addresses limitation of flexion of the leg.  Flexion limited to 60 degrees warrants a noncompensable (0 percent) rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.

DC 5261 addresses limitation of extension of the leg.  Extension limited to 5 degrees warrants a noncompensable rating.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.

Separate ratings may be assigned under DC 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg). VAOPGCPREC 9-2004 (2004).

Under DC 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent disability rating is assigned under for severe recurrent subluxation or lateral instability.

Lateral instability and degenerative arthritis of the knee may be rated separately under DCs 5257 and 5003. VAOPGCPREC 23-97 (1997). 

Evidence relevant to the level of severity of the Veteran's bilateral knee strains includes VA examinations dated in October 2008 and March 2013.  

During the October 2008 VA joints examination the Veteran reported bilateral knee pain beginning during military service and the examiner noted that the Veteran was first seen for his knees in 1984.  According to the examiner, the veteran was seen more for his left knee but, at the time of the examination, the Veteran indicated that his right knee bothered him more than his left knee and that he had a little more pain in the right knee than the left knee.  The Veteran indicated that he had X-rays done on both knees in service that were negative.  

The Veteran reported experiencing bilateral knee pain "all the time."  There were no flare-ups.  He took Motrin as needed for this and it helped only a little.  He used a brace on the knees when exercising or while working and indicated that this helped some.  He did not have it on during the examination.  There were no other assistive devices.  He worked as a nurse's assistant and denied any effects on occupation or activities of daily living except for pain.  

On physical examination, the Veteran was alert, oriented, pleasant and ambulatory.  He came in walking without assistance or devices.  He was obese.  Inspection of the knees showed no instability bilaterally.  He complained of tenderness on deep palpation bilaterally in the knees.  Range of motion of the knees on flexion and extension was zero to 100 degrees bilaterally, and he complained of pain at 100 degrees bilaterally.  There was no additional range of motion loss due to pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use of the knee movements.  Neurological examination showed muscle tone and power to be within normal limits and equal bilaterally.  Sensation to touch and pinprick was within normal limits and equal bilaterally.  There was no muscle atrophy and deep tendon reflexes were 2+ and equal bilaterally.  The assessment was bilateral chronic knee strain.  

During the March 2013 VA knee examination, it was noted that the Veteran had degenerative joint diseases and strains of both knees.  The examiner noted the several treatment records regarding the Veteran's knees in the STRs.  The Veteran denied surgery in either knee.  He indicated that he was seen by orthopedics in 2010 and was diagnosed with degenerative joint disease of the bilateral knees.  It was felt that he was not a candidate for surgery and weight loss was recommended.  His current symptoms included pain, stiffness, and swelling.  He treated his symptoms with Naproxen, Tramadol, and Gabapentin.  He estimated that he could walk/stand for about 20 minutes.  

The Veteran reported flare-ups of both knees that occurred once or twice a week and usually lasted about eight hours.  It was estimated that he lost an additional 70 percent of his bilateral knee motion and function during flare-ups.  He also had reduced mobility even further.  On range of motion testing he had 0 to 85 degrees of motion in the right knee with painful motion beginning at 85 degrees.  With regard to the left knee, he had 0 to 85 degrees of motion with painful motion beginning at 80 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  There was no additional limitation in range of motion of the knee following repetitive use testing.  The Veteran did have functional loss and/or functional impairment of the knee, specifically less movement than normal and pain on movement.  There was tenderness or pain to palpation for joint line or soft tissues.  Muscle strength testing revealed normal strength bilaterally.  Joint stability tests were normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran had a history of shin splints and stress fracture of both lower extremities.  There were no meniscal conditions and no history of meniscectomy, total knee joint replacement, or arthroscopy.  The Veteran did report tenderness along the joint lines of both knees.  The knees were visually normal and neither knee was acutely hot, swollen, or unstable.  The shin (anterior tibial) areas were remarkable for trace soft tissue edema.  It was noted that the Veteran did use assistive devices as a normal mode of locomotion, specifically regular use of braces, constant use of a cane, and regular use of a walker.  The examiner noted that there was no functional impairment of the knees such than no effective function remained other than that which would be equally well served by an amputation with prosthesis.  It was noted that imaging studies of the knee had been performed and had confirmed bilateral degenerative arthritis.  There was no X-ray evidence of patellar subluxation.  It was noted that the Veteran's bilateral knee disorder impacts his ability to work as his condition causes some limitation of maximal standing, walking, and climbing.  However, the examiner wrote that the Veteran's other nonservice-connected conditions including morbid obesity, a chronic low back disorder, and pes planus, also contribute to these functional limitations.  

Also of record are VA treatment records dated through May 2013 and statements from the Veteran, including his February 2012 testimony, which show similar findings regarding the bilateral knees.    

In light of the foregoing, the Board is unable to find that the medical evidence of record supports assignment of disability ratings greater than 10 percent under DC 5260-5014 for the Veteran's service-connected bilateral strains of the knees.  Notably, the Veteran's loss of motion is noncompensable under 5260-5261.  The Veteran had 100 degrees of flexion of the right knee and 100 degrees of flexion of the left knee during the October 2008 VA examination, had 85 degrees of flexion of the right knee and 80 degrees of flexion (with pain) of the left knee during the March 2013 VA examination.  As noted above, a loss of flexion to 80/85 degrees does not constitute compensable limitation of motion under DC 5260.  As noted above, flexion must be limited to at least 30 degrees for the next higher rating under DC 5260.  Also, the Veteran's reported extension of 0 during the October 2008 and March 2013 VA examinations does not constitute compensable limitation of motion under DC 5261.  Indeed, in Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011), the Court held that, although pain may cause a functional loss, pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance."  Id. (quoting 38 C.F.R. § 4.40 (2012)).  Here, additional functional loss to an appreciable degree is not shown.  Thus, disability ratings greater than 10 percent for bilateral strains of the knees are not warranted.  

Other potentially applicable DC's that provide for evaluations in excess of 10 percent include 5256 (ankylosis of the knee), 5257 (recurrent subluxation and lateral instability) and 5258 (dislocated semilunar cartilage).  There is no clinical evidence of ankylosis of the knee, recurrent subluxation and lateral instability, or dislocated semilunar cartilage with frequent episodes of "locking," and effusion into the joint.  In fact, the medical evidence of record, as summarized in pertinent part above, is primarily negative for symptoms such as locking or effusion.  Significantly, the October 2008 and March 2013 VA examinations described above are negative for ankylosis and "subluxation."  Lastly, no X-rays of the knees above showed any evidence of fracture, dislocation, or joint effusion.  Thus, DCs 5256, 5257, and 5258 are not for application.

In regard to DeLuca, while the March 2013 VA examiner reported functional loss, functional impairment and/or additional limitation of motion of the bilateral knees after repetitive use, specifically less movement  than normal and pain on movement, this was not expressed in terms of additional degrees of loss of range of motion.  It is presumed that it was not possible to do so as the examiner was specifically asked to do so "if possible."  Notably, there was no change with repeated motion of the joints on examination in October 2008.  As detailed above, the Veteran does not meet the criteria for a compensable rating under any of the diagnostic codes.  Rather, his complaints of symptomatic knees are accounted for under the current ratings as it is the intent of the schedule to recognize painful motion with joint or particular pathology as productive of disability, and it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012); Burton v. Shinseki, 25 Vet. App. 1 (2011).  In regard to flare-ups, the Veteran reported on VA examination in March 2013 that he experienced flare-ups of both knees that occurred once or twice a week and usually lasted about eight hours.  It was estimated that he lost an additional 70 percent of his bilateral knee motion and function during flare-ups.  He also had reduced mobility even further.  The Veteran is not describing flare-ups.  Rather, the Veteran's description of what he experiences during flare-ups is essentially the same as his general description of the impairment associated with his knees during "regular" times-which is pain.  Thus, there is no credible showing of possible additional functional loss during a flare-up.  The Board finds that the currently assigned 10 percent disability ratings for each knee are appropriate.  
   
In deciding the Veteran's claim, the Board has considered the Court's determination in Fenderson and whether he is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The Board does not find evidence that the Veteran's disability evaluation should be increased for any separate period based on the facts found during the appeal period.  The evidence of record supports the conclusion that he is not entitled to an increased evaluation for separate periods and that he meets the criteria for separate 10 percent disability ratings, and no higher, for each knee for the entire length of the appeal.

The Board has also considered his statements that his bilateral knee disabilities are worse than evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, and he is credible in his belief that the impairment associated with his knees warrant higher ratings.  See Barr, 21 Vet. App. at 309.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluated the true extent of the knee impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment and the extent to which a determination can be made on the degree of functional impairment experienced during physical activity and flare-ups.

As such, the Board finds the examination reports to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  In conclusion, the Board finds that the preponderance of the evidence is against an increased rating for the claimed disabilities and the appeal is denied.

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1)(2012); Thun, 22 Vet. App. at 116.

The rating criteria in this case are not inadequate.  An evaluation in excess of the assigned ratings is provided for certain manifestations of the service-connected disabilities, but the evidence reflects that those manifestations are not present in this case.  The Veteran primarily complains of pain, swelling, and limited motion.  These are not exceptional or unusual features of the disabilities and are symptoms contemplated in the rating criteria and related regulations.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

Finally, it is unclear whether the Veteran is currently working.  While the Veteran reported that he was working as a nurse's assistant during the October 2008 VA examination and denied any effects on occupation or activities of daily living except for pain at that time, the Veteran did not give an indication that he was working during the February 2012 Board hearing and only testified regarding his volunteer work.  Furthermore, the March 2013 VA examiner wrote that the Veteran's bilateral knee disorder impacts his ability to work as his condition causes some limitation of maximal standing, walking, and climbing.  Generally, if a veteran asserts entitlement to a total disability rating based on individual unemployability (TDIU) during the pendency of a claim for higher rating, that matter is considered a component of the higher rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, however, the Veteran has not asserted that a TDIU is warranted solely, or primarily, due to the disabilities that are the subjects of the current claims for increase; he has a number of other, nonservice-connected disabilities.  Significantly, the March 2013 VA examiner wrote that the Veteran's other nonservice-connected conditions including morbid obesity, a chronic low back disorder, and pes planus, also contribute to these functional limitations.  
Under these circumstances, the Board finds that no TDIU issue is currently before the Board.  

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, with regard to the pes planus, shin splints, low back, and left ear hearing loss issues, February and May 2008 letters, sent prior to the initial January 2009 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection and claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  These letters also informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  

With regard to the bilateral knee issues, February and May 2008 letters pre-rating letters notified the Veteran as to what information and evidence was needed to satisfy the elements of what were then claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  After the RO's award of service connection for the bilateral knee strains, and the Veteran's disagreement with the initial rating assigned, an April 2010 statement of the case set forth the criteria for a higher rating for these disabilities.

With regard to the chronic bronchitis and sleep apnea issues, January and April 2011 letters, sent prior to the initial July 2011 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection and claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  These letters also informed the Veteran to submit any evidence in his possession pertinent to the claim (consistent with Pelegrini and the version of 38 C.F.R. § 3.159 then in effect).  

To the extent that the timing of any notice is deficient, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after all of the VCAA letters were provided to the Veteran, his claim was readjudicated in April 2010 and January 2012 statements of the case, and a May 2013 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's STRs as well as all identified and available post-service VA and private medical records are of record and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any outstanding records that are pertinent to his appeal.   

The Veteran was afforded VA examinations in October 2008, November 2008, and March 2013 with respect to the issues decided herein.  The Board finds that these reports are adequate to decide the issues as they are predicated on a review of the claims file, which includes the Veteran's statements, his service treatment records, and post-service treatment records.  Additionally, the opinions considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Therefore, the Board finds that the October 2008, November 2008, and March 2013 VA examination reports are adequate to decide the Veteran's case as the examiners offered clear conclusions with supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In January 2013, the Board remanded the case for additional development, to include affording the Veteran VA examinations in order determine the current nature and etiology of his claimed disorders (which was accomplished in March 2013).  Therefore, the Board finds that the AOJ has substantially complied with the June 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

As for the Veteran's February 2012 Board hearing, the Board notes that the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. at 488. 

Here, during the February 2012 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  See Hearing Transcript (T.) at p. 2.  Also, information was solicited regarding the etiology of the disorders for which service connection was sought, the current symptoms of his bilateral knee strain disorders, and whether there were any outstanding medical records available.  See T. at p. 3-17.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claims.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.


ORDER

Service connection for bilateral shin splints is denied. 

Service connection for a right leg disorder is denied. 

Service connection for bilateral pes planus is denied. 

Service connection for left ear hearing loss is denied. 

Service connection for chronic bronchitis is denied. 

Service connection for sleep apnea is denied. 

Service connection for a low back disorder to include degenerative disc and joint disease of the lumbar spine is denied. 

An initial disability rating greater than 10 percent for right knee strain is denied. 

An initial disability rating greater than 10 percent for left knee strain is denied.  




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


